COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 THE STATE OF TEXAS,                             '
                                                            No. 08-11-00260-CR
                              Appellant,         '
                                                              Appeal from the
 v.                                              '
                                                            120th District Court
 BRUNO WILLIAM TYREE,                            '
                                                          of El Paso County, Texas
                                                 '
                              Appellee.
                                                     '      (TC# 20110D01872)



                                  MEMORANDUM OPINION

       Pending before the Court is the State’s motion to dismiss this appeal pursuant to

TEX.R.APP.P. 42.2(a). Finding that the State has complied with the requirements of Rule

42.2(a), we grant the motion and dismiss the appeal.



                                              GUADALUPE RIVERA, Justice
April 18, 2012

Before McClure, C.J., Rivera, J., and Antcliff, J.

(Do Not Publish)